UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6585


WALTER DUANE WHITE,

                Plaintiff – Appellant,

          v.

PUSHP K. CLAUDIUS; FREDDIE GORRIDO; SAMUEL L. BATTS; D. R.
STEPHENS,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-ct-03191-D)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Walter Duane White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Walter     Duane      White     seeks      to     appeal         the     district

court’s order denying his motion for the appointment of counsel

and   his     motion     for    a   preliminary         injunction         in   this     Bivens *

action.       This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral        orders,      28   U.S.C.    § 1292      (2006);      Fed.       R.    Civ.    P.

54(b);     Cohen    v.    Beneficial       Indus.       Loan   Corp.,       337       U.S.    541,

545-46       (1949).        The     court’s    denial      of     White’s         motion       for

appointment        of    counsel      is     neither      a     final       order       nor    an

appealable interlocutory or collateral order.                              Accordingly, we

dismiss that portion of White’s appeal for lack of jurisdiction.

As for the denial White’s motion for a preliminary injunction,

we    have    reviewed      the     record     and      find    no    reversible          error.

Accordingly, we affirm for the reasons stated by the district

court.         White      v.      Claudius,       No.    5:09-ct-03191-D               (E.D.N.C.

Apr. 6, 2010).          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court     and     argument      would    not       aid    the       decisional

process.

                                                                      DISMISSED IN PART;
                                                                        AFFIRMED IN PART

       *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                              2